Citation Nr: 1030934	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right knee disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hypertension with headaches.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for an eye disability, including diabetic retinopathy 
and myopia.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960 
and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By a 
December 2003 rating decision the RO confirmed and continued the 
previous denials of service connection for a right knee disorder, 
hypertension with headaches, eye disability, including diabetic 
retinopathy and myopia and denied service connection for a back 
disorder.  

The issues of entitlement to service connection for a right knee 
disorder, diabetic retinopathy, hypertension with headaches and 
myopia were previously before the Board in August 1996 and August 
1998.  In August 1996 the issues were remanded for further 
development of the evidence and due process considerations.  In 
August 1998 the Board denied the Veteran's claims.  In May 2003 
the Veteran requested that these claims be reopened.  In December 
2003 the RO reopened these claims and denied service connection.

Although the RO determined in its December 2003 rating decision 
considered the claims of service connection for a right knee 
disorder, hypertension with headaches, and an eye disability, 
including diabetic retinopathy and myopia, on a de novo basis, 
that decision is not binding on the Board.  The Board also must 
make this threshold preliminary determination before proceeding 
further because it affects the Board's jurisdiction to adjudicate 
the claim on the underlying merits.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and 
material evidence has been offered, that is where the analysis 
must end, and what the RO determined in this regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been submitted).  
In April 2009 the Board remanded the issues of whether new and 
material evidence has been received to reopen claims for service 
connection for a right knee disorder, hypertension with 
headaches, and eye disability, including diabetic retinopathy and 
myopia, and service connection for a back disorder, for further 
development.  The Board finds that the Appeals Management Center 
(AMC) has substantially complied with the April 2009 remand 
orders and no further action is necessary in this regard.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In November 2008, the Veteran testified during a video conference 
hearing before the undersigned.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a back disorder is remanded 
to the RO via the Appeals Management Center in Washington, DC.  
VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Service connection for a right knee disorder, hypertension 
with headaches and eye disability, including diabetic retinopathy 
and myopia, was denied in an August 1998 Board decision.  The 
Veteran did not appeal that decision.

2.  The evidence received since the August 1998 Board decision in 
reference to a right knee disorder is cumulative of evidence 
already of record and does not raise a reasonable possibility of 
substantiating the claims.

3.  The evidence received since the August 1998 Board decision in 
reference to hypertension with headaches is cumulative of 
evidence already of record and does not raise a reasonable 
possibility of substantiating the claims.

4.  The evidence received since the August 1998 Board decision in 
reference to eye disability, including diabetic retinopathy and 
myopia, is cumulative of evidence already of record and does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision that denied service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the August 1998 Board decision is not 
new and material, and the Veteran's service connection claim for 
a right knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The August 1998 Board decision that denied service connection 
for hypertension with headaches is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1998).

4.  Evidence received since the August 1998 Board decision is not 
new and material, and the Veteran's service connection claim for 
hypertension with headaches is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The August 1998 Board decision that denied service connection 
for eye disability, including diabetic retinopathy and myopia is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).

6.  Evidence received since the August 1998 Board decision is not 
new and material, and the Veteran's service connection claim for 
an eye disability, including diabetic retinopathy and myopia is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2009).

In addition, where the Veteran files a claim to reopen a 
previously denied service connection issue, he must be supplied 
with notice of the evidence and information necessary to reopen 
the claim for service connection, the evidence and information 
necessary to establish entitlement to the underlying claim, and a 
description of the exact reasons for the previous denial of the 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9-11 (2006).  The Court explained that, in notifying the 
claimant of what evidence would be considered new and material, 
VA should look at the basis for the denial in the prior decision 
and identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about his 
claims by letters dated in May and July 2003, August 2004, August 
2007, January 2008 and June 2009.  The content of the VCAA notice 
letters sent to the Veteran reflect compliance with the 
requirements of the law as found by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Kent, 20 Vet. App. 1 at 9-11.  

In the notice letters, VA acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate his claim, 
identified the type of evidence that would best do so, informed 
him of the VCAA and VA's duty to assist, and indicated that it 
was developing his claim pursuant to that duty.  In addition, VA 
defined "new" and "material" evidence and identified the bases of 
the RO's last denial of the Veteran's claims to reopen.  The VA 
also identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  VA noted that it would make reasonable efforts to 
assist the Veteran in obtaining all outstanding evidence provided 
he identified the source(s) thereof.  VA also noted that, 
ultimately, it was the Veteran's responsibility to ensure VA's 
receipt of all pertinent evidence.  In addition the Veteran also 
received notice regarding the assignment of a disability rating 
and/or effective date in the event of an award of VA benefits.  
Any defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claims on appeal 
have been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, VA has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In this case, the 
RO has obtained copies of medical records from VA Medical Center 
(MC) and private medical records.  Records were requested from 
the Social Security Administration (SSA) pursuant to remand by 
the Board.  The response received from SSA indicated that medical 
records could not be sent because they do not exist (they had 
been destroyed).  The AMC has indicated that further efforts to 
obtain SSA disability records would be futile.

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims of service connection for right knee 
disability, hypertension with headaches, and/or eye disability, 
including diabetic retinopathy and myopia.   Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here, there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation 
to provide an examination for a medical nexus opinion unless and 
until there is new and material evidence to reopen the previously 
denied, unappealed claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of his claims.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of his 
application to reopen his previously denied claims for service 
connection or for his service connection claim for a back 
disorder.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

II.  New and Material Evidence

An August 1998 Board decision denied the Veteran's claims of 
entitlement to service connection for a right knee disorder, eye 
disability, including diabetic retinopathy and myopia, and 
hypertension with headaches, on the bases that the claims were 
not well-grounded and in the case of the claim for service 
connection for myopia, the Veteran lacked entitlement under the 
law.  The relevant evidence of record at the time of the August 
1998 Board decision consisted of service treatment records, which 
show the Veteran's blood pressure reading at the time of the 
induction examination in August 1958, was 106/78; and on his 
separation examination in June 1962, his blood pressure reading 
was 108/68.  There were no elevated blood pressure readings noted 
in service.  An in-service treatment record in January 1959 shows 
the Veteran complained of pain in both knees for two to three 
years.  Crepitus was noted when he squatted.  In December 1961 
the Veteran was noted to have aching of the right knee for the 
past three days; tenderness was noted on examination.  In 
addition, on three occasions in 1959 and in February 1960, the 
Veteran was seen at the dispensary with complaints of recurrent 
headache.  In June 1960 the Veteran was noted to have myopia.  No 
abnormalities were noted on clinical evaluation at the discharge 
examination in June 1962.  However, on his report of medical 
history also in June 1962, the Veteran noted that he had frequent 
or severe headache, eye trouble, cramps in legs and trick or 
locked knee.  

VAMC treatment records dated in 1992 and 1996 were also of record 
at the time of the final August 1998 Board decision.  These 
records show that the Veteran was noted to have visual problems 
as well as elevated blood pressure.  VA compensation examination 
in May 1993 revealed a diagnosis of proliferative diabetic 
retinopathy.  Examination of the joints revealed a normal right 
knee examination at that time with no evidence of right knee 
disability found.  X-rays of the right knee were within normal 
limits.  His hypertension was reported to be uncontrolled and 
arteriosclerotic changes of the aorta were noted.  VAMC 
radiological report of February 1994 and February 1996 of the 
right knee showed no bone or joint abnormality; normal study was 
noted.  In a March 1994 medical statement from a physician at 
VAMC ophthalmology clinic, it was noted that the Veteran was 
being treated for a sub retinal pigment epithelial hemorrhage or 
detachment of the right eye which limits his vision to counting 
fingers at one foot.  It was noted that the left eye has mild 
diabetic retinopathy and vision of 20/25.  The physician noted 
that visual improvement in the right eye was expected to be 
minimal and hopefully the left eye will remain stable.  A 1996 
VAMC clinical report shows the Veteran had complaints of pain of 
the right knee and leg muscles.  The diagnostic impression was 
degenerative joint disease.  The August 1998 Board decision is 
final based on the evidence then of record.  38 U.S.C.A. § 7104 
(1991); 38 C.F.R. § 20.1100 (1998).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108. "New" 
evidence means existing evidence not previously submitted to VA. 
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In May 2003, the Veteran requested that his claims for a right 
knee disorder, hypertension with headaches and eye disability be 
reopened.  Evidence of record since the August 1998 Board 
decision includes private treatment records dated from 1997 to 
1999, which show the Veteran had elevated blood pressure and an 
assessment of hypertension.  Also associated with the claims 
folder subsequent to the final Board decision in August 1998 are 
VAMC treatment records which show the Veteran had a diabetic eye 
examination in May 2003 with normal results.  Pertinent VAMC 
treatment records from 2003 through 2006 show assessments of 
hypertension.  In a June 2005 VAMC ophthalmology clinic note the 
Veteran's assessments were amelanotic lesion on the right macula, 
vitreous hemorrhage and operculated hole on the right.  It is 
noted in a February 2006 report that the Veteran's headache may 
be related to eye strain.  VAMC progress note in May 2007 reveal 
an assessment of status post right eye surgery and hypertension, 
noting "repeat improved, remains elevated."  The Veteran also 
submitted private treatment records dated from 2005 to 2007, 
which discussed treatment for an eye disorder that required him 
to undergo a vitrectomy.  

At his video conference hearing in November 2008 the Veteran 
testified that while he was in service, his right knee would 
often hurt and he was constantly going to the doctor.  Hearing 
Transcript (Tr.), p. 3.  He further testified that he was 
diagnosed with hypertension and put on medication sometime in the 
1960's.  Tr. , p.9.  The Veteran also testified that he had 
problems with his eyes in service and went to see the eye doctor.  
Tr., p. 11.

Some of VA treatment records and private treatment records are 
new as they were not of record at the time of the August 1998 
final Board decision.  None of these records, however, suggest 
that the Veteran's right knee disorder, hypertension with 
headache and eye disability, including diabetic retinopathy and 
myopia are linked to service.  In addition the Veteran's 
contentions are cumulative and redundant of the evidence of 
record at the time of the last prior final denial of his claims; 
he continues to assert that he had headaches and vision problems 
in service.  While there is some evidence the Veteran has 
submitted is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Here, the newly 
submitted evidence is cumulative and does not provide anything 
material regarding whether the Veteran suffered any chronic 
disorders of the right knee or eyes in service; it does not link 
headaches or hypertension to active service.  

In sum, the evidence the Veteran has provided to VA in support of 
his current claims to reopen is substantially similar to the 
statements and evidence of record prior to the August 1998 final 
Board decision; the evidence does not relate to the crucial 
unestablished facts necessary to substantiate the claims; and the 
Veteran himself merely repeats earlier contentions of service 
incurrence of the claimed disorders.  Therefore, there is no new 
evidence showing the Veteran current assessments of right knee, 
hypertension, headaches and eye disability are related to chronic 
disorders of the same in service.

Consequently, the Board finds that new and material evidence has 
not been received since the August 1998 Board decision and 
reopening of the claims for service connection for a right knee 
disorder, hypertension with headache, and eye disability, 
including diabetic retinopathy and myopia, are not warranted.  


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a right knee disorder 
is denied. 

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for hypertension with 
headaches is denied. 

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for an eye disability, 
including diabetic retinopathy and myopia is denied. 


REMAND

The Veteran contends that his back has been hurting since the 
time that he served on active duty.  Service treatment record 
dated June 28, 1962 indicate that the Veteran reported that he 
picked-up the end of a desk the previous day and his back has 
been hurting since that time.  On examination he had sore muscles 
around the left scapula and upper lumbar area.  The impression 
was muscle strain.  The Veteran was examined for separation from 
service, June 27, 1962, one day prior to the reported back 
strain.  There is no mention of the back strain is noted in the 
separation examination report or in the report of medical history 
at separation.  

Post-service medical records are void of any mention of a back 
problem until July 2007 when the Veteran was seen at VAMC 
ambulatory care with complaints that he had been having intense 
fleeting pains in his lower back that he related to his kidneys.  
It was noted that the Veteran is a dialysis patient.  He reported 
that the pain began several days ago and comes and goes with 
movement.  He denied having any pain upon arrival for treatment.  
The assessment was low back pain, "doubt G-U etiol 
[genitourinary etiology]."  The next day the Veteran was seen by 
a primary care physician at VAMC and reported that his back pain 
had resolved with the prescribed medication.  On physical 
examination of the musculoskeletal system there was no active 
joint disease.  However the final assessment included 
degenerative joint disease.  There was no specific joint mention.  
In September 2007 the Veteran was seen as a walk-in at VAMC.  He 
complained of low back pain for the past two to three days.  He 
denied any falls, injury, or trauma.  It was noted that he 
reported no past history of back pain, although he did report 
some back pain in the military, but no specific injury.  
Examination revealed tenderness at the low lumbar para-spinous 
and no localized midline tenderness.  The assessment was back 
pain, no past history, atraumatic, and dialysis patient.  

While there is no showing of a chronic back disability in service 
or one at present, the Veteran did complain of back problems in 
service and has complained of back problems following active 
duty, claiming that the two are related.  The Court has suggested 
in such cases that this is enough to require examination of the 
back to determine if current disability exists and if so, whether 
it is related to service symptomatology.  See McLendon 20 Vet. 
App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be provided 
with a VA examination to determine the nature 
and etiology of any back disability.  All 
necessary tests and studies should be 
conducted.  The claims folder and a copy of 
this REMAND should be made available to the 
examiner for review in conjunction with the 
examination.

If a chronic back disability is found, the 
examiner should render an opinion as to 
whether it is as likely as not (fifty percent 
probability or greater) related to the 
Veteran's back complaints during his active 
service.  The examiner must consider all of 
the evidence of record, including the service 
treatment records and post service clinical 
data summarized in this remand, and provide a 
rationale for any opinion expressed should be 
provided.   

2.  After the above has been completed, 
readjudicate the issue of service connection 
for a back disorder, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If it 
continues to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


